                     IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION

 GINA ZAHRAN, Individually and on Behalf           )
 of All Others Similarly Situated,                 )     Case No.: 3:20-cv-00427-MOC-DSC
                                                   )
                               Plaintiff,          )
                                                   )
                v.                                 )
                                                   )
 BANK OF AMERICA N.A.,                             )
                                                   )
                               Defendant.          )


                            STIPULATED PROTECTIVE ORDER

       This matter comes before the Court by stipulation of Defendant Bank of America, N.A.

(“BANA” or “Defendant”), and Plaintiff Gina Zahran on behalf of herself and all others similarly

situated (“Plaintiff”) for the entry of a protective order limiting the copying, dissemination, and

filing of confidential and/or proprietary documents and information to be produced by either

BANA or Plaintiff (each a “Party” and collectively “Parties”) and their respective counsel or by

any non-party in the course of discovery in this matter to the extent set forth below (the “Order”).

1.     PURPOSES AND LIMITATIONS

       Discovery in this action is likely to involve production of confidential, proprietary, or

private information for which special protection from public disclosure and from use for any

purpose other than prosecuting this litigation may be warranted. This Order is being entered into

to facilitate the production, exchange and discovery of documents and information that any Party

or non-party believes in good faith merit confidential treatment. Accordingly, the parties hereby

stipulate to and move the Court to enter the following Order.

       The Parties acknowledge that while this Order shall govern the handling of all responses

to discovery requests, documents, depositions, deposition exhibits, interrogatory responses,
admissions, transcripts of depositions, and any other information or material produced, given or

exchanged by and among the Parties and any non-parties to the above-captioned action, it does not

confer blanket protections and the protection it affords from public disclosure and use extends only

to the limited information or items that are entitled to confidential treatment under the applicable

law. The Parties further acknowledge, as set forth in Section 14.3, below, that this Order does not

entitle them to file confidential information under seal; Civil Local Rule 6.1 sets forth the

procedures that must be followed and the standards that will be applied when a party seeks

permission from the Court to file material under seal.

2.     GOOD CAUSE STATEMENT

       This action is likely to involve trade secrets, customer information, and other valuable

research, development, commercial, financial, technical and/or proprietary information for which

special protection from public disclosure and from use for any purpose other than prosecution of

this action is warranted. Such confidential and proprietary materials and information may consist

of, among other things: account notes; certain servicing records; documents encompassing

confidential personal, business, or financial information; and other confidential research,

development, or commercial information (including information implicating privacy rights of third

parties). Accordingly, to expedite the flow of information, to facilitate the prompt resolution of

disputes over confidentiality of discovery materials, to adequately protect information the Parties

are entitled to keep confidential, to ensure that the Parties are permitted reasonable necessary uses

of such material in preparation for and in the conduct of trial, to address its handling at the end of

the litigation, and to serve the ends of justice, a protective order for such information is justified

in this matter. It is the intent of the Parties that information will not be designated as confidential

for tactical reasons and that nothing be so designated without a good faith belief that it has been


                                                  2
maintained in a confidential, non-public manner, and there is good cause why it should not be part

(or in unredacted form it should not be part) of the public record of this case.

3.      DEFINITIONS

        3.1     “Action” shall mean this pending federal action.

        3.2     “Challenging Party” shall mean a Party or Non-Party that challenges the

designation of information or items under this Order.

        3.3     “CONFIDENTIAL Information” shall mean all Discovery Material, and all

information contained therein, and other information designated as confidential, to the extent that

the Party or non-party designating the Discovery Material as confidential in good faith reasonably

believes that such Discovery Material contains non-public information, confidential information,

trade secrets, proprietary business information, competitively or commercially sensitive

information, nonpublic personal information within the meaning of the Gramm-Leach-Bliley Act

(15 U.S.C. § 6801) or similar applicable state or local consumer privacy protective laws and/or

“consumer reports” within the meaning of the Fair Credit Reporting Act (15 U.S.C. § 1681a)

(collectively, the “Acts”), or other information, the disclosure of which would, in the good faith

judgment of the Producing Party (defined below) be detrimental to the conduct of that Party’s

business or the business of any of the Party’s customers or clients.

        3.4     “Counsel” shall mean Outside Counsel of Record and In-House Counsel (as well

as their support staff).

        3.5     “Designating Party” shall mean a Party or Non-Party that designates information

or items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL”.

        3.6     “Disclosure or Discovery Material” shall mean all items or information, regardless

of the medium or manner in which it is generated, stored, or maintained (including, among other


                                                  3
things, testimony, transcripts, and tangible things), that are produced or generated in disclosures

or responses to discovery in this matter.

       3.7     “Expert” shall mean a person with specialized knowledge or experience in a matter

pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert

witness or as a consultant in this Action.

       3.8     “In-House Counsel” shall mean attorneys who are employees of a party to this

Action. In-House Counsel does not include Outside Counsel of Record or any other outside

counsel.

       3.9     “Non-Party” shall mean any natural person, partnership, corporation, association,

or other legal entity not named as a Party to this action.

       3.10    “Outside Counsel of Record” shall mean attorneys who are not employees of a party

to this Action but are retained to represent or advise a party to this Action and have appeared in

this Action on behalf of that party or are affiliated with a law firm that has appeared on behalf of

that party, including support staff.

       3.11    “Party” shall mean any party to this Action, including all of its officers, directors,

employees, consultants, retained experts, and Outside Counsel of Record (and their support staffs).

       3.12    “Producing Party” shall mean a Party or Non-Party that produces Disclosure or

Discovery Material in this Action.

       3.13    “Professional Vendors” shall mean persons or entities that provide litigation

support services (e.g., photocopying, videotaping, translating, preparing exhibits or

demonstrations, and organizing, storing, or retrieving data in any form or medium) and their

employees and subcontractors.




                                                  4
       3.14    “Protected Material” shall mean any Disclosure or Discovery Material that is

designated as “CONFIDENTIAL.”

       3.15    “Receiving Party” shall mean a Party that receives Disclosure or Discovery

Material from a Producing Party.

4.     SCOPE

       The protections conferred by this Order cover not only Protected Material (as defined

above), but also (1) any information copied or extracted from Protected Material; (2) all copies,

excerpts, summaries, or compilations of Protected Material; and (3) any testimony, conversations,

or presentations by Parties or their Counsel that might reveal Protected Material. Any use of

Protected Material at trial shall be governed by the Local Rules and orders of the Court. This Order

does not govern the use of Protected Material at trial.

5.     DURATION

       Even after final disposition of this litigation, the confidentiality obligations imposed by this

Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims

and defenses in this action, with or without prejudice; and (2) final judgment herein after the

completion and exhaustion of all appeals, re-hearings, remands, trials, or reviews of this action,

including the time limits for filing any motions or applications for extension of time pursuant to

applicable law.

6.     DESIGNATING PROTECTED MATERIAL

       Each Party or Non-Party that designates information or items for protection under this

Order must take care to limit any such designation to specific material that qualifies under the

appropriate standards.


                                                  5
       If it comes to a Designating Party’s attention that information or items that it designated

for protection do not qualify for protection, that Designating Party must promptly notify all other

Parties that it is withdrawing the inapplicable designation.

       6.1     Manner and Timing of Designations. Except as otherwise provided in this Order

(see, e.g., section 6.2 below), or as otherwise stipulated or ordered, Disclosure or Discovery

Material that qualifies for protection under this Order must be clearly so designated before the

material is disclosed or produced.

       Designation in conformity with this Order requires:

               (a)     for information in documentary form (e.g., paper or electronic documents,

but excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing

Party affix, at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL

legend”), to each page that contains protected material.

       A Party or Non-Party that makes original documents available for inspection need not

designate them for protection until after the inspecting Party has indicated which documents it

would like copied and produced. During the inspection and before the designation, all of the

material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting

Party has identified the documents it wants copied and produced, the Producing Party must

determine which documents, or portions thereof, qualify for protection under this Order. Then,

before producing the specified documents, the Producing Party must affix the “CONFIDENTIAL

legend” to each page that contains Protected Material.

               (b)     for testimony given in depositions, that the Designating Party identifies the

Disclosure or Discovery Material on the record, before the close of the deposition. In addition, a

Designating Party may designate portions of a transcript of the testimony within thirty days of

                                                 6
receipt of the final transcript of the testimony. If no indication on the record is made, all

information disclosed during a deposition shall be deemed CONFIDENTIAL until the time within

which portions of the testimony may be appropriately designated as provided for herein has passed.

Any party that wishes to disclose the transcript, or information contained therein, before the time

within which it may be appropriately designated as Protected Material has passed, may provide

written notice of its intent to treat the transcript as non-confidential, after which time, any Party

that wants to maintain any portion of the transcript as confidential must designate the confidential

portions within fourteen days, or else the transcript may be treated as non-confidential. In the

event the deposition is videotaped, the original and all copies of the videotape shall be marked by

the video technician to indicate that the contents of the videotape are subject to this Protective

Order, substantially along the lines of “This videotape contains confidential testimony used in this

case and is not to be viewed or the contents thereof to be displayed or revealed except by order of

the Court, or pursuant to written stipulation of the parties.”

               (c)     for information produced in some form other than documentary and for any

other tangible items, that the Producing Party affix in a prominent place on the exterior of the

container or containers in which the information is stored the legend “CONFIDENTIAL.” If only

a portion or portions of the information warrants protection, the Producing Party, to the extent

practicable, shall identify the protected portion(s).

       6.2     Unintentional Failures to Designate. If timely corrected, an unintentional failure

to designate qualified information or items does not, standing alone, waive the Designating Party’s

right to secure protection under this Order for such material. Upon timely correction of a

designation, the Receiving Party must make reasonable efforts to assure that the material is treated

in accordance with the provisions of this Order.

                                                   7
7.     CHALLENGING CONFIDENTIALITY DESIGNATIONS

       7.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

confidentiality at any time that is consistent with the Court’s Scheduling Order.

       7.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution

process under Local Rule 7.1(b). Any discovery motion must strictly comply with the procedures

set forth in Local Rule 7.1(b).

       7.3     Burden. To the extent the Parties are unable to resolve their dispute following the

meet and confer, the burden of initiating proceedings to remove the designation shall be on the

Challenging Party. The burden of persuasion in any such challenge proceeding shall be on the

Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass

or impose unnecessary expenses and burdens on other parties) may expose the Challenging Party

to sanctions. Unless the Designating Party has waived or withdrawn the confidentiality

designation, all parties shall continue to afford the material in question the level of protection to

which it is entitled under the Producing Party’s designation until the Court rules on the challenge.

8.     ACCESS TO AND USE OF PROTECTED MATERIAL

       8.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed

or produced by another Party or by a Non-Party in connection with this Action only, for purposes

of prosecuting, defending, appealing, or attempting to settle this Action. Such Protected Material

may be disclosed only to the categories of persons and under the conditions described in this Order.

When the Action has been terminated, a Receiving Party must comply with the provisions of

Section 15 (FINAL DISPOSITION) below.

       Protected Material must be stored and maintained by a Receiving Party at a location and in

a secure manner that ensures that access is limited to the persons authorized under this Order.


                                                 8
       8.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise

ordered by the Court or permitted in writing by the Designating Party, a Receiving Party may

disclose any information or item designated “CONFIDENTIAL” only to:

               (a)    the Receiving Party’s Outside Counsel of Record in this Action, as well as

employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

information for this Action;

               (b)    the officers, directors, and employees (including In-House Counsel) of the

Receiving Party to whom disclosure is reasonably necessary for this Action;

               (c)    Experts (as defined in this Order) of the Receiving Party to whom disclosure

is reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement

to Be Bound” (Exhibit A);

               (d)    the Court and its personnel;

               (e)    court reporters and their staff;

               (f)    professional jury or trial consultants, mock jurors, and Professional Vendors

to whom disclosure is reasonably necessary for this Action and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

               (g)    the author or recipient of a document containing the information or a

custodian or other person who otherwise possessed or knew the information;

               (h)    during their depositions, witnesses, and attorneys for witnesses, in the

Action to whom disclosure is reasonably necessary provided: (1) upon request of the Designating

Party, the deposing party requests that the witness sign the form attached as Exhibit A hereto; and

(2) they will not be permitted to keep any confidential information unless they sign the

“Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the

                                                 9
Designating Party or ordered by the Court. Pages of transcribed deposition testimony or exhibits

to depositions that reveal Protected Material may be separately bound by the court reporter and

may not be disclosed to anyone except as permitted under this Order; and

               (i)     any mediator or settlement officer, and their supporting personnel, mutually

agreed upon by any of the parties engaged in settlement discussions.

9.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
        OTHER LITIGATION

        If a Party is served with a subpoena or a court order issued in other litigation that compels

disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party

must:

               (a)     promptly notify in writing the Designating Party. Such notification shall

include a copy of the subpoena or court order;

               (b)     promptly notify in writing the party who caused the subpoena or order to

issue in the other litigation that some or all of the material covered by the subpoena or order is

subject to this Protective Order. Such notification shall include a copy of this Order; and

               (c)     cooperate with respect to all reasonable procedures sought to be pursued by

the Designating Party whose Protected Material may be affected.

        If the Designating Party timely seeks a protective order, the Party served with the subpoena

or court order shall not produce any information designated in this action as “CONFIDENTIAL”

before a determination by the court from which the subpoena or order issued, unless the Party has

obtained the Designating Party’s permission. The Designating Party shall bear the burden and

expense of seeking protection in that court of its confidential material and nothing in these

provisions should be construed as authorizing or encouraging a Receiving Party in this Action to

disobey a lawful directive from another court.
                                                 10
10.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
         THIS LITIGATION

                 (a)      The terms of this Order are applicable to information produced by a Non-

Party in this Action and designated as “CONFIDENTIAL.” Such information produced by Non-

Parties in connection with this litigation is protected by the remedies and relief provided by this

Order. Nothing in these provisions should be construed as prohibiting a Non-Party from seeking

additional protections.

                 (b)      In the event that a Party is required, by a valid discovery request, to produce

a Non-Party’s confidential information in its possession, and the Party is subject to an agreement

with the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

                          1.     promptly notify in writing the Requesting Party and the Non-Party

that some or all of the information requested is subject to a confidentiality agreement with a Non-

Party;

                          2.     promptly provide the Non-Party with a copy of the Order in this

Action, the relevant discovery request(s), and a reasonably specific description of the information

requested; and

                          3.     make the information requested available for inspection by the Non-

Party, if requested.

                 (c)      If the Non-Party fails to seek a protective order from this Court within

fourteen days of receiving the notice and accompanying information, the Receiving Party may

produce the Non-Party’s confidential information responsive to the discovery request, provided it

is not otherwise privileged or protected. If the Non-Party timely seeks a protective order, the

Receiving Party shall not produce any information in its possession or control that is subject to the

confidentiality agreement with the Non-Party before a determination by the Court. Absent a court
                                                    11
order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this

Court of its Protected Material.

11.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

       If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

Material to any person or in any circumstance not authorized under this Order, the Receiving Party

must immediately (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

use its best efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the

person or persons to whom unauthorized disclosures were made of all the terms of this Order, and

(d) request such person or persons to execute the “Acknowledgment and Agreement to Be Bound”

that is attached hereto as Exhibit A.

12.    PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED MATERIAL

       12.1    When a Producing Party gives notice to Receiving Parties that certain produced

material is subject to a claim of privilege or other protection, the obligations of the Receiving

Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not

intended to modify whatever procedure may be established in an e-discovery order that provides

for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and

(e), insofar as the Parties reach an agreement on the effect of disclosure of a communication or

information covered by the attorney-client privilege or work product protection, the Parties may

incorporate their agreement in the stipulated protective order submitted to the Court.

       12.2    Irrespective of the care taken concerning its production or disclosure, to the extent

that any party produces any documents and information, whether unintentional or otherwise,

whether or not marked “CONFIDENTIAL,” which contain non-public personal information of

third-parties (NPPI) and/or documents and things protected by any asserted privilege or immunity


                                                12
(including, but not limited to, the attorney-client privilege, the work product doctrine, the privilege

of self-critical analysis, bank examination privilege, and under any bank secrecy laws or

regulations), such production is not intended to be, and shall not be construed to be, a waiver of

any such privilege or protection. Upon notice or discovery of such materials subject to this

paragraph, the receiving party will immediately refrain from reading or otherwise reviewing such

materials and will not use, disclose or disseminate the materials in any way and the materials will

be promptly returned to the Producing Party or destroyed (including all metadata associated

therewith), and no copies shall be kept by the Receiving Party. However, with respect to documents

which the producing party maintains are subject to any privilege or attorney work product doctrine,

the Receiving Party may keep a record of information sufficient to identify the document which

the Producing Party maintains was produced and its subject matter, in such a manner that would

enable the Receiving Party to challenge the document’s designation and the Producing Party’s

attempt to withdraw it from the production.

13.    SHIPPING PROTECTED MATERIAL

       When any Receiving Party ships any Discovery Material to others designated in this Order

as authorized to receive Discovery Material, the Receiving Party will encrypt any electronic data

(if the Discovery Material is in that format) and supply the password in separate correspondence

to the recipient. If the Discovery Material is in hard copy/paper form, the Receiving Party will ship

the Discovery Material using secure packaging tape via courier and retain a tracking number for

the materials. If the Receiving Party learns at any time that Discovery Material may have been

retrieved or viewed by unauthorized parties during shipment, it will immediately notify the

Producing Party and take all reasonable measures to retrieve the improperly disclosed Discovery

Material.


                                                  13
14.      MISCELLANEOUS

         14.1   Right to Further Relief. Nothing in this Order abridges the right of any person to

seek its modification by the Court in the future.

         14.2   Right to Assert Other Objections. By stipulating to the entry of this Protective

Order, no Party waives any right it otherwise would have to object to disclosing or producing any

information or item on any ground not addressed in this Order. Similarly, no Party waives any

right to object on any ground to use in evidence of any of the material covered by this Protective

Order.

         14.3   Filing Protected Material. A Party that seeks to file under seal any Protected

Material must comply with Civil Local Rule 6.1. Protected Material may only be filed under seal

pursuant to a court order authorizing the sealing of the specific Protected Material at issue; good

cause must be shown in the request to file under seal. If a Party’s request to file Protected Material

under seal is denied by the Court, then the Receiving Party may file the information in the public

record unless otherwise instructed by the Court.

15.      FINAL DISPOSITION

         After the final disposition of this Action by judgment, settlement, appeal or otherwise,

within sixty days of a written request by the Designating Party, each Receiving Party must return

all Protected Material to the Producing Party or destroy such material. As used in this subdivision,

“all Protected Material” includes all copies, abstracts, compilations, summaries, and any other

format reproducing or capturing any of the Protected Material. Whether the Protected Material is

returned or destroyed, the Receiving Party must submit a written certification to the Producing

Party (and, if not the same person or entity, to the Designating Party) by the sixty day deadline that

(1) identifies (by category, where appropriate) all the Protected Material that was returned or


                                                    14
destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts,

compilations, summaries or any other format reproducing or capturing any of the Protected

Material. Notwithstanding this provision, counsel are entitled to retain an archival copy of all

pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

and expert work product, even if such materials contain Protected Material. Any such archival

copies that contain or constitute Protected Material remain subject to this Protective Order as set

forth in Section 5 (DURATION).

16.    Any violation of this Order may be punished by any and all appropriate measures including,

       without limitation, contempt proceedings and/or monetary sanctions.


SO ORDERED.                                 Signed: July 5, 2021




IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD

DATED: July 1, 2021                           MCGUIREWOODS LLP

                                              By: /s/R. Locke Beatty
                                                   R. Locke Beatty
                                                   Tanisha R. Reed
                                                   Attorneys for Defendant
                                                   Bank of America, N.A.

DATED: July 1, 2021                           PLAINTIFF COUNSEL
                                              By: /s/ John S. Hughes
                                                   John S. Hughes
                                                   Mona Lisa Wallace
                                                   Attorneys for Plaintiff




                                                 15
       I attest that all signatories listed above, and on whose behalf this Stipulation is submitted,

have concurred in and authorized the filing of the Stipulation.

                                              /s/ R. Locke Beatty
                                              R. LOCKE BEATTY




                                                16
                                            EXHIBIT A

                      ACKNOWLEDGMENT AND AGREEMENT TO BE
                                   BOUND

        I,                                                              [print or type full name], of

                                                        [print or type full address], declare under

penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order

that was issued by the United States District Court for the Western District of North Carolina on

[date] in the case of Gina Zahran. v. Bank of America, N.A., U.S. District Court, Western District

of North Carolina, Charlotte Division, Case No. 3:20-cv-00427-MOC-DSC. I agree to comply

with and to be bound by all the terms of this Stipulated Protective Order and I understand and

acknowledge that failure to so comply could expose me to sanctions and punishment in the nature

of contempt. I solemnly promise that I will not disclose in any manner any information or item

that is subject to this Stipulated Protective Order to any person or entity except in strict compliance

with the provisions of this Order.

        I further agree to submit to the jurisdiction of the United States District Court for the

Western District of North Carolina for the purpose of enforcing the terms of this Stipulated

Protective Order, even if such enforcement proceedings occur after termination of this action.

Date:

City and State where sworn and signed:

Printed name:

Signature:




                                                  17
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 1st day of July, 2021, a true and correct copy of the foregoing

STIPULATED PROTECTIVE ORDER with any and all attachments, was filed electronically

with the Clerk of Court via the Court’s CM/ECF system. Counsel for all parties in this case are

registered CM/ECF users and will be served by the CM/ECF System as follows:

John S. Hughes
Mona Lisa Wallace
WALLACE & GRAHAM, P.A.
525 North Main Street
Salisbury, North Carolina 28144
Telephone: (800) 849-5291
Email: jhughes@wallacegraham.com
       mwallace@wallacegraham.com

Janet R. Varnell
VARNELL & WARWICK, P.A.
1101 E. Cumberland Ave., Suite 201H, #105
Tampa, Florida 33602
Telephone: (352) 753-8600
Email: jvarnell@varnellandwarwick.com

Attorneys for Plaintiff


                                             /s/ R. Locke Beatty
                                             R. Locke Beatty

                                             Counsel for Defendant




                                                18
